PER CURIAM;
After a trial without a jury before Judge Edward Weinfeld of the United States District Court for the Southern District of New York, appellants were convicted of a narcotics violation under 21 U.S.C. §§ 173, 174, and sentenced to five years’ imprisonment. The appellants claim several errors in the proceedings below; we have considered these claims and find them without merit. We note, particularly, that Judge Weinfeld found as a fact that before defendant Crawford was asked to consent to a search he was “fully advised” of his constitutional rights. Cf. Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). Moreover, appellants did not argue in the district court that Crawford at that time was not given a proper warning under Miranda, United States v. Indiviglio, 352 F.2d 276 (2d Cir. 1965) (en banc), cert. denied. 383 U.S. 907, 86 S.Ct. 887, 15 L.Ed.2d 663 (1966).
The judgments of conviction are affirmed.